DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. See rejection for newly added limitations. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,687,115. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn toward storage and delivery of content over network.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-39 and 43-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 36 includes limitations “wherein the delivery of at least the second portion conducted using the portion of the network specifically selected to minimize the at least one of topological distance or latency to the computerized client device comprises delivery of at least the second portion using a path proximate to the computerized client device such that a latency associated with delivery of the first portion from the first storage location is compensated for”. However, originally filed specification fails to provide support for claimed limitations. 
Dependent claims lack support and rejected for same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-36, 38 and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danovitz et al (US PG Pub No. 2015/0324379), in view of Schuster et al (US Patent No. 10,860,375).
Regarding claim 35, Danovitz et al teaches a computerized network apparatus configured to managing content within 10a content delivery network having a plurality of computerized client devices associated therewith (Abstract), the computerized network apparatus comprising: 
digital processor apparatus; and storage apparatus in data communication with the digital processor apparatus, the storage apparatus comprising at least one computer program which is configured to, when executed by 15the digital processor apparatus, cause the computerized network apparatus to (Figure 15; Para. 0249-250):
based at least in part on receipt of first data representative of a request to record digitally rendered content, the request issued from a computerized client device associated with the content delivery network [200] (Figures 2, 9; Para. 0059 and 0075), cause at least a first portion of the digitally rendered content to be stored at a first storage location of the content delivery network, the first 20storage location located within a first portion of the content delivery network at least a portion of the first location specifically associated with the computerized client device (i.e. recording media content item(s) in storage space allocated to user) (Figures 2, 9 and 15; Para. 0056-58, 0070-71, 0095-96, 0137 and 0150);
based upon an expiry of a prescribed period of time after the receipt of the first data representative of the request to record the digitally rendered content: (i) compress one or more portions of the digitally rendered content to generate a second portion of the digitally rendered content (Figures 6, 7A-B, 8; Para. 0056-58, 0061-63, 0070-71, 0092, 0095-96, 0137, 0146, 0150, 0154-156, 0159-161 and 0184); and 30(ii) cause at least the second portion of the digitally rendered content to be stored at a second storage location, the second storage location located at one or more second portions of the content delivery network, that the at least first portion of the network, the second storage location comprising at least a portion shared by the plurality of computerized client devices, the plurality of computerized client devices comprising the computerized client device (i.e. one or more portions of media content item are shared with other user(s)) (Figures 6, 7A-B, 8; Para. 0146, 0154-156 and 0159-161); and 
based at least in part on second data representative of a request for delivery of the 30digitally rendered content to the computerized client device (Figure 10; Para. 0170), causing utilization of at least the first and second portions to deliver the digitally rendered content to the computerized-4-Application No.16/902,119 Filed:June 15, 2020client device (Figure 10; Para. 0171-172).   
The reference is unclear with respect to the one or more second portions being disposed 25more topologically proximate to the computerized client device.
In similar field of endeavor, Schuster et al teaches the one or more second portions being disposed 25more topologically proximate to the computerized client device (Col.23 line 46-col.24 line 4). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of utilizing distribution network resources to better address billing, security and/or quality for user(s).
Regarding claim 36, Danovitz et al teaches a computerized method of managing content within a content delivery network having a plurality of computerized client devices associated therewith (Abstract), the computerized method comprising: 
5based at least on first data representative of a request to record digitally rendered content, the request issued from a computerized client device [108] associated with the content delivery network [200] (Figures 2, 9; Para. 0059 and 0075), causing at least a first portion of the digitally rendered content to be stored at a first storage location of the content delivery network, at least part of the first storage location specifically associated with the computerized client device (i.e. recording media content item(s) in storage space allocated to user) (Figures 2, 9 and 15; Para. 0056-58, 0070-71, 0095-96, 0137 and 0150);
10causing at least a second portion of the digitally rendered content to be stored at a second storage location, and shared by the plurality of computerized client devices, the plurality of computerized client devices comprising the computerized client device (i.e. one or more portions of media content item are shared with other user(s)) (Figures 6, 7A-B, 8; Para. 0146, 0154-156 and 0159-161);  
receiving second data representative of a request for delivery of the digitally rendered 15content to the computerized client device (Figure 10; Para. 0170); and based at least in part on the second data, utilizing at least the first and second portions to deliver the digitally rendered content to the computerized client device, the delivery of at least the second portion conducted using a portion of the network (Figure 10; Para. 0171-172). 
The reference is unclear with respect to the second storage location located at one or more edge portions of the content delivery network and specifically selected to minimize at least one of topological distance or latency to the computerized client device,  wherein the delivery of at least the second portion conducted using the portion of the 30network specifically selected to minimize the at least one of topological distance or latency to the computerized client device comprises delivery of at least the second portion using a path -5-proximate to the computerized client device such that a latency associated with delivery of the first portion from the first storage location is compensated for. 
In similar field of endeavor, Schuster et al teaches the second storage location located at one or more edge portions of the content delivery network and specifically selected to minimize at least one of topological distance or latency to the computerized client device, wherein the delivery of at least the second portion conducted using the portion of the 30network specifically selected to minimize the at least one of topological distance or latency to the computerized client device comprises delivery of at least the second portion using a path -5-proximate to the computerized client device such that a latency associated with delivery of the first portion from the first storage location is compensated for (Col.23 line 46-col.24 line 4). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of utilizing distribution network resources to better address billing, security and/or quality for user(s).
Claim 38 is rejected wherein the causing at least the 25first portion of the digitally rendered content to be stored at the first storage location of the content delivery network, and the causing at least the second portion of the digitally rendered content to be stored at the second storage location, comprises causing storage such that each of a plurality of versions of the digitally rendered content is physically non-identical relative to others of the plurality of versions, so as to observe one or more copyright restrictions relating to 30copying the digital content element (Danovitz: Figure 7 A-B; Para. 0042).    
Regarding claim 42, Danovitz and Schuster, the combination teaches limitations discussed with respect to claim 35. The combination is unclear with respect to the prescribe period of time based on historical data relating to a recording history associated with a user of the computerized client device. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by the prescribe period of time based on historical data relating to a recording history associated with a user of the computerized client device before the effectively filing date of the claimed invention for the common knowledge purpose of utilizing historical information to make storage space for new content. 
Regarding claim 43, Danovitz and Schuster, the combination teaches wherein the causing the at least second portion of the digitally rendered content to be stored at the second storage location 5comprises transcoding at least a portion of the digitally rendered content from a first encoding format to a second encoding format (Danovitz: Figure 10; Para. 0172).  

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danovitz et al, in view of Schuster et al, further in view of Manchester et al (US PG Pub No. 2014/0143823).
Regarding claim 2037, Danovitz and Schuster, the combination teaches wherein the utilizing at least the first and second portions to deliver the digitally rendered content to the computerized client device, as discussed above. The reference is unclear with respect to utilizing adaptive bit rate (ABR) delivery for at least the first portion via a computerized encoder apparatus disposed at a core portion of the content delivery network. 
In similar field of endeavor, Manchester et al teaches utilizing adaptive bit rate (ABR) delivery for at least the first portion via a computerized encoder apparatus disposed at a core portion of the content delivery network (Figure 1; Para. 0044, 0056). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the common knowledge purpose of offering highest quality video possible for viewers without risking buffering or other interruptions to the experience.

Claim(s) 39 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danovitz et al, in view of Schuster et al, further in view of Bulleit et al (US PG Pub No. 2004/0254999).
Regarding claim 39, Danovitz and Schuster, the combination teaches the causing storage such -5-that each of the plurality of versions of the digitally rendered content is physically non-identical relative to others of the plurality of versions, so as to observe one or more copyright restrictions relating to copying the digital content element (Danovitz: Figures 7A-B; Para. 0042). The combination is unclear with respect to use of a numerical complement system for identifying the at least first portion and at least second portion of each of the plurality of 5versions.
In similar field of endeavor, Bulleit et al teaches use of a numerical complement system for identifying the at least first portion and at least second portion of each of the plurality of 5versions (Para. 0035, 0043-45, 0048 and Claims 1, 6-9). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the purpose of adding security measures to protect content and network data.
Regarding claim 44, Danovitz and Schuster, the combination teaches limitations discussed with respect to claim 43. The combination is unclear with respect to the first encoding format comprises a Moving Picture Experts Group (MPEG)-2 format, and the second encoding format comprises an MPEG AVC or H.264 format.
In similar field of endeavor, Bulleit et al teaches the first encoding format comprises a Moving Picture Experts Group (MPEG)-2 format, and the second encoding format comprises an MPEG AVC or H.264 format (Para. 0039). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the purpose of accommodating plurality of user device(s) for easily allowing user to view content.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423